In an action for a declaratory judgment to determine the legality of certain penalties imposed bn plaintiff for failure to make return and pay the taxes due from it under the provisions of local laws of the city of New York, and to restrain defendant Reid, as collector, from filing a warrant to collect such tax, and all of the defendants from enforcing the collection of any further taxes or penalties for a certain specified period, order and judgment dismissing the complaint on the ground that it fails to state facts sufficient to constitute a cause of action unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present ■— Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ. [See Brooklyn & Queens Transit Corp. v. City of New York, ante, p. 916.]